DAVIS, J.
The judgment awarded damages to the plaintiff for a breach of covenant in a lease requiring the defendant to erect a front sidewalk garden within a specified time, and for a failure to restore certain rooms to a habitable condition. The evidence upon which the judgment was based is vague and speculative, and does not support an^ proper rule for estimating the damages, if, indeed, any were sustained. The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.
SCOTT, J., concurs.
MacLEAN, J.
Deeming that the plaintiff is entitled to a judgment upon the evidence, I dissent.